Citation Nr: 0608745	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-13 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for service-
connected residuals of low back injury with history of 
herniated nucleus pulposus.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1983 to April 
1987 and from September 1988 to March 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In November 2004, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.

The case is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In December 2002, the veteran suffered a back injury at work.  
According to a Workers' Compensation Commissioner, the 
veteran reached maximum medical improvement in January 2004. 

On evaluation by a private physician in March 2004, the 
veteran complained of significant low back, limiting his 
activities.  In November 2004, the veteran testified that his 
back pain restricts most activities of daily living. 

The evidence of record is insufficient to evaluate functional 
loss due to pain under 38 U.S.C.A. §§ 4.40, 4.45, and 4.59.  
Under the VA's duty to assist, 38 C.F.R. § 3.159(c), the case 
is REMANDED for the following action:

1. Ensure that all notification action 
required by 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002) are fully complied with.  
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (March 3, 2006). 

2. Schedule the veteran for VA orthopedic 
and neurologic examinations to determine 
the current level of low back impairment.  
The claims file must be made to the 
examiners for review.

The orthopedic examiner is asked to 
describe the range of motion in 
degrees of forward flexion, 
extension, left and right lateral 
flexion, and left and right lateral 
rotation.  The examiner is asked to 
comment on objective evidence of 
painful motion or functional loss 
due to pain, including with flare-
ups, if any, and to describe painful 
motion in terms of additional 
limitation of motion if feasible.  
The examiner is also asked to 
comment on weakness and 
fatigability. 

The neurologic examiner is asked to 
describe any neurologic deficits, 
such as sciatic neuropathy, muscle 
weakness, or muscle atrophy.  

3. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 






This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________
GEORGE E. GUIDO, JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).




 Department of Veterans Affairs


